Case 2:20-cv-00242-JPH-DLP Document 17 Filed 11/20/20 Page 1 of 2 PageID #: 113




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 LYNDALE R IVY,                                       )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 2:20-cv-00242-JPH-DLP
                                                      )
 GREENE COUNTY SHERIFF'S                              )
 DEPARTMENT,                                          )
                                                      )
                               Defendant.             )

                          ENTRY DIRECTING FINAL JUDGMENT

        On August 24, 2020, plaintiff Lyndale Ivy filed an amended complaint naming defendants

 Terry Wade, Zachary Mead, and Sheriff Michael Hassler. These defendants have not received

 service or filed a responsive pleading.

        On October 30, 2020, Mr. Ivy filed a notice of dismissal. A plaintiff may dismiss an action

 without a court order by filing a notice of dismissal before the opposing party serves either an

 answer or a motion for summary judgment. Fed. R. Civ. P. 41(a)(1)(A)(i). Unless the notice states

 otherwise, the dismissal is without prejudice. Fed. R. Civ. P. 41(a)(1)(B). Accordingly, this action

 is now DISMISSED WITHOUT PREJUDICE.

        Final Judgment in accordance with this Order shall now issue.

 SO ORDERED.

 Date: 11/20/2020




                                                  1
Case 2:20-cv-00242-JPH-DLP Document 17 Filed 11/20/20 Page 2 of 2 PageID #: 114




 Distribution:

 LYNDALE R IVY
 5087
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 4490 West Reformatory Road
 PENDLETON, IN 46064

 Daniel Mark Witte
 TRAVELERS STAFF COUNSEL INDIANA
 dwitte@travelers.com




                                       2
